                           United States District Court
                         Western District of North Carolina
                                Charlotte Division

   Tigress Sydney Acute McDaniel,       )            JUDGMENT IN CASE
                                        )
              Plaintiff(s),             )             3:21-cv-00425-GCM
                                        )
                  vs.                   )
                                        )
   The State of North Carolina et al,   )
             Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s September 21, 2021 Order.

                                               September 21, 2021




         Case 3:21-cv-00425-GCM Document 5 Filed 09/21/21 Page 1 of 1
